Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

John J. Walsh,
(OI File Number: 3-05-40179-9),

Petitioner,
v.
The Inspector General.
Docket No. C-13-167
Decision No. CR3478

Date: November 25, 2014

DECISION

Pursuant to section 1128(b)(1) of the Social Security Act (Act), the Inspector General for
the Department of Health and Human Services (I.G.) has excluded Petitioner, John J.
Walsh, from participating in Medicare, Medicaid, and all federal health care programs for
a minimum period of three years. For the reasons discussed below, I find that the I.G. is
authorized to exclude Petitioner and that the period of exclusion is not unreasonably long.

Background

Petitioner Walsh was a consultant to and then a senior executive of Synthes Spine, a
division of Synthes, Inc. (Synthes). Synthes is the American branch of a multinational
medical device manufacturing corporation that specializes in “trauma products.” I.G. Ex.
5 at 1,2. The company engaged in some nefarious behavior, illegally marketing its bone
cements for unapproved and dangerous uses, to the detriment of patients unfortunate
enough to have been administered those products. Although he came late to the scheme,
once there, Petitioner Walsh “jumped right in,” becoming an active and eager participant.
1G. Ex. 18 at 54, 62.
Along with three of his colleagues at Synthes, Synthes itself, and Norian Corporation, a
wholly-owned subsidiary of Synthes, Petitioner Walsh was charged in a multi-count
criminal indictment. While the corporations were charged with the bulk of the offenses,
Petitioner Walsh was charged with introducing adulterated and misbranded medical
devices into interstate commerce, a violation of the Food, Drug, and Cosmetic Act
(FDCA) (21 U.S.C. §§ 331(a), 352(a), and 333(a)(1)). I.G. Ex. 5 at 54. He pled guilty,
and, on November 21, 2011, the federal district court convicted him. I.G. Exs. 8, 13; see
P. Joint Ex. 2 at 26-27.

In a notice letter dated September 28, 2012, the I.G. advised Petitioner that he would be
excluded from program participation for a minimum period of three years. The letter
explained that the I.G. took this action pursuant to section 1128(b)(1) of the Act because
Petitioner Walsh had been convicted of a misdemeanor offense related to fraud, theft,
embezzlement, breach of fiduciary responsibility, or other financial misconduct in
connection with the delivery of a healthcare item or service. I.G. Ex. 3. Similar letters
were sent to his colleagues/co-defendants, excluding them for periods of four to five
years.

Petitioner and his co-defendants filed separate appeals, and the I.G. asked that their cases
be consolidated.' Each petitioner is represented by separate counsel, and, although their
appeals present common issues, the issues are not identical, and I feared that
consolidating them could create an unwieldy case. In the interests of administrative
efficiency, I ordered that the cases remain separate but be kept as one administrative file,
and I issued the same briefing schedule for all. I allowed the LG. to file either a single
brief or four separate briefs.

The I.G. submitted a single brief (I.G. Br.) with 27 exhibits (1.G. Exs. 1 through 27-81).
Petitioner submitted his individual brief (P. Br.) and, with Petitioners Higgins and
Bohner, a “Joint Brief” addressing common legal issues (P. Joint Br.). Petitioner also
submitted 24 exhibits for his individual case (P. Exs. 1-24), and, with Petitioners Higgins
and Bohner, 13 joint exhibits (P. Joint Exs. 1-13). The LG. submitted a reply brief (LG.
Reply) with six additional exhibits (I.G. Exs. 28-33).

' The related cases are: Thomas B. Higgins, C-13-164; Michael D. Huggins, C-13-166;
and Richard E. Bohner, C-13-168.

> 1G. Exhibit 27 includes multiple parts, which are marked as I.G. Ex. 27 and LG. Exs.
27-1, 27-1A, and 27-2 through 27-81.

> The parties have corrected or amended the originally-filed versions of some of these
documents. I refer here to the amended documents and have disregarded the original
submissions.
Petitioner objected too many of the I.G.’s proposed exhibits, and, for reasons set forth in
the addendum attached, I overrule those objections. I admit into evidence I.G. Exs. 1-33,
P. Exs. 1-24, and P. Joint Exs. 1-13.

The parties agree that this matter should be resolved based on their written submissions
and that an in-person hearing is not required. I.G. Br. at 26; P. Br. at 20. I have therefore
ruled on Petitioner’s objections to exhibits (see attached as an addendum to this decision),
closed the record, and issue this decision.*

Issues

The issues before me are: 1) has the LG. a basis for excluding Petitioner from
participating in Medicare, Medicaid, and all federal health care programs; and 2) if so,
does the three-year period of exclusion fall within a reasonable range.

Discussion

1. Petitioner Walsh may be excluded, because he was convicted of a misdemeanor
offense related to fraud, theft, embezzlement, breach of fiduciary responsibility,
or other financial misconduct in connection with the delivery of a health care
item or service.”

Section 1128(b)(1)(A) of the Act authorizes the Secretary of Health and Human Services
to exclude from participation in all federal health care programs any individual or entity

* The petitioner in one of the related cases suggested that oral argument could be helpful.
In an order dated May 1, 2014, I invited the parties to explain whether and why oral
argument would be useful. I directed them to identify which, if any, arguments each
would present and to explain why that argument could not adequately be presented in
writing. Petitioner Walsh subsequently asked for oral argument. He identifies no
specific argument that he would present but promises to ensure that the issues “are
sharply delineated and joined.” He complains that the I.G.’s reply brief did not
adequately respond to all of his arguments and suggests that oral argument would compel
the I.G. to “address these deficiencies.” I am puzzled by Petitioner’s interest in affording
the I.G. an additional opportunity to respond to his arguments. Moreover, deciding how
to present his case is certainly within the discretion of the I.G. and his counsel. For my
part, I am satisfied that the parties have presented their arguments well, exploring every
nuance of this case, and that oral arguments would unnecessarily delay its resolution,
without adding anything new.

> My findings of fact and conclusions of law are set forth, in italics and in bold, in the
discussion captions of this decision.
convicted of a misdemeanor offense “relating to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct in connection with the delivery of
a healthcare item or service.” See 42 C.F.R. § 1001.201(a).

Here, Petitioner Walsh was a consultant to Synthes from June until August 20, 2003,
when he became a full-time employee. From August 2003 until January 2004, he served
as Director of Regulatory and Clinical Affairs, the most senior position in that division.
P. Joint Ex. 2 at 22, 23; P. Br. at 2; I.G. Ex. 15 at 64; I.G. Ex. 18 at 46: I.G. Ex. 27-79 at
25.

In a 97-count indictment, Petitioner Walsh, three other Synthes executives, Synthes itself,
and Norian Corporation were charged with multiple offenses.° Petitioner Walsh was
charged with one count of introducing adulterated and misbranded medical devices into
interstate commerce, a violation of the FDCA (21 U.S.C. §§ 331(a), 352(a), and
333(a)(1)). IG. Ex. 5 at 54. On July 20, 2009, he pled guilty to that count, and, on
November 21, 2011, the Federal District Court for the Eastern District of Pennsylvania
entered judgment against him, sentenced him to five months imprisonment, and ordered
him to pay the maximum fine of $100,000. I.G. Ex. 8 at 4; I.G. Ex. 13; LG. Ex. 10 at 7,
10; P. Joint Ex. 2 at 26-27.

Petitioner concedes that he was convicted of a criminal offense but argues that his
conviction does not justify exclusion under section 1128(b)(1) because he was not
convicted of fraud or a crime “relating to” fraud. P. Br. at 1, 3.

Determining whether an offense is “related to” fraud. Petitioner argues that the I.G.
may exclude under section 1128(b) only if the offender was convicted of an offense

requiring “an intentional perversion of truth designed to induce action by another,” which
he characterizes as an element necessary to establish fraud. P. Joint Br. at 10. In
Petitioner’s view, I should ignore all of the facts underlying his conviction — including
those he admitted — and consider only the generic criminal offense to which he pled
guilty. Because conviction under sections 331(a) and 333(a)(1) does not require a finding

° The corporations were charged with the bulk of the offenses. Defendant Norian was
charged with one count of conspiracy (18 U.S.C. § 371); seven counts of making false
statements (18 U.S.C. § 1001); and 44 counts of introducing adulterated and misbranded
medical devices into interstate commerce (21 U.S.C. §§ 331(a), 352(a), and 333(a)(2)).
1.G. Ex. 5 at 1-49. Defendant Synthes was charged with 45 counts of introducing
adulterated and misbranded medical devices into interstate commerce (21 U.S.C.

§§ 331 (a), 352(a), and 333(a)(1)). LG. Ex. 5 at 50-53. The individual defendants were
each charged with one count of introducing adulterated and misbranded medical devices
into interstate commerce. I.G. Ex. 5 at 54.
of intent or knowledge, he reasons that his crime is not “related to” fraud, and he should
not be excluded.

Petitioner’s argument fails because it ignores the plain language of section 1128(b).
Under that statute, the I.G. may exclude based on a conviction relating to fraud. It does
not require a conviction for fraud itself, as Petitioner’s argument suggests. In Friedman
et al. v. Sebelius, 686 F. 3d 813 (D.C. Cir. 2012), the D.C. Circuit affirmed the
Departmental Appeals Board’s (Board’s) long-standing position on this issue and
concluded that “the statute unambiguously authorizes . . . exclusion of an individual
whose conviction was for conduct factually related to fraud.” 686 F. 3d at 820 (emphasis
added).

The term “misdemeanor” [in section 1128(b)] refers to the particular
circumstances of an individual’s conviction, and “relating to” must
denote a factual relationship between the conduct underlying the
misdemeanor and the conduct underlying a “fraud.”

686 F. 3d at 821.

The Board has long rejected efforts to limit section 1128 review to the bare elements of
the criminal offense. See Narendra M. Patel, M.D. DAB No. 1736 at 7 (2000), aff'd,
Patel v. Thompson, 319 F.3d 1317 (11th Cir. 2003) (“We thus see nothing in section
1128(a)(2) that requires that the necessary elements of the criminal offense must mirror
the elements of the exclusion authority, nor that all statutory elements required for an
exclusion must be contained in the findings or record of the state criminal court.”);
Timothy Wayne Hensley, DAB No. 2044 (2006); Scott D. Augustine, DAB No. 2043
(2006); Lyle Kai, R. Ph., DAB No. 1979 at 5 (2005) (holding that an offense is “related
to” the delivery of a healthcare item or service, if there is “a nexus or common-sense
connection” between the conduct giving rise to the offense and the delivery of a
healthcare item or service), aff'd, Kai v. Leavitt, No. 05-00514 BMK (D. Haw. July 17,
2006); Berton Siegel, D.O., DAB No 1467 at 5 (1994); Carolyn Westin, DAB No. 1381
(1993), aff'd, Westin v. Shalala, 845 F. Supp. 1446 (D. Kan. 1994).

I also note that, by regulation, “evidence of crimes, wrongs or acts other than those at
issue in the instant case is admissible. .. .” 42 C.F.R. § 1005.17(g). If I were limited to
considering the generic elements of the criminal offense to which Petitioner pled guilty,
this regulation would serve no purpose.

Moreover, ignoring the conduct underlying the conviction would defeat the purpose of
the statute, which is to protect program beneficiaries and program integrity from those
who have shown themselves to be untrustworthy. IfI relied solely on the language of 21
U.S.C. §§ 331(a) and 333(a)(1), I would not know the extent of Petitioner’s involvement
in the illegal activity. Based solely on the language of that statute, all I know is that
Petitioner Walsh introduced adulterated and misbranded medical devices into interstate
commerce. Nothing in those provisions refers to conviction as a “responsible corporate
officer.” Unless I look at the indictment, the guilty plea, or other of the court documents,
I would not know whether Petitioner pled guilty as a responsible corporate officer or
because he admitted that he personally willed the violation. Indeed, under Petitioner’s
theory, the I.G. could not exclude anyone convicted under sections 331(a) and 333(a)(1),
even the defendant who admitted that he knowingly and deliberately introduced a
dangerous product into interstate commerce. Congress plainly did not intend such a
result. See Narendra M. Patel, M.D., DAB No. 1736.”

The guilty plea. In the alternative, Petitioner argues that I may consider only the facts he
admitted to, i.e., those set forth in his plea agreement or facts “proven beyond a
reasonable doubt.” P. Br. at 3. Because he pled guilty as a “responsible corporate
officer,” without admitting any knowledge of or involvement in the crime, he reasons that
his crime is not “related to” fraud. Further, he points out that his plea agreement does not
describe any fraudulent conduct by him, Synthes, or any other individual or company. P.
Joint Br. at 3-7, 19-21. In Petitioner’s view, no admissible evidence establishes that any
person or corporation was guilty of anything, but for the strict liability imposed by the
FDCA. P. Joint Br. at 28-29.

Petitioner’s argument suggests that no one at Synthes did anything wrong, but somehow
the company — through no intentional fault of its own, its managers, or its employees —
stumbled into introducing adulterated and misbranded devices into interstate commerce.
Such a scenario, on its face, strains credulity. Moreover, I find Petitioner’s argument
ironic, given the well-documented level of malfeasance engaged in by the Synthes
executives. In the words of the sentencing judge, Legrome D. Davis:

The scope of their scheme is without parallel, the risks created for an
unsuspecting public were grave, and the scale of the deception of the

Food and Drug Administration can only be characterized as extreme.

LG. Ex. 21 at 1.8

7 The I.G. does not argue that Petitioner’s conviction is related to breach of fiduciary

responsibility; however, a responsible corporate officer has such a duty to shareholders
and to the business itself. Arguably, a responsible corporate officer breaches that
responsibility if he fails to prevent or correct illegal activity, such as introducing
adulterated and misbranded medical devices into interstate commerce.

® In my ruling on Petitioner’s objections to the I.G.’s exhibits (attached), I explain why
Judge Davis’s conclusions are admissible and why I consider his findings reliable.
Moreover, without regard to the judge’s findings, the evidence upon which he based
Limiting my review to the facts of a plea agreement could effectively restrict me to the
basic elements of the crime, without allowing me to consider the full context of the
underlying criminal activity. So, for the same reasons my review is not limited to the
elements of the offense, it is not limited to the facts admitted in the plea agreement. See
Narendra M. Patel, M.D., DAB No. 1736 (finding relevant the extrinsic evidence of
circumstances of crime); Emem Dominic Ukpong, DAB No. 2220 (2008) (finding no
support for petitioner’s claim that the scope of review should be limited to the four
corners of her plea agreement).

But, in this case, even if I relied solely on Petitioner’s plea agreement, ignoring all the
evidence to which he objects, the facts he admitted would, by themselves, establish the
necessary connection between his crime and fraud.

I note, as a threshold matter, that Petitioner pled guilty to Count 97 of the indictment
(which was apparently not prepared until after the plea agreement was executed and,
unlike the plea agreement, accurately refers to the charge to which he pled). Count 97
incorporates paragraphs one through 93 of Count One of the indictment. Those
paragraphs describe the crime in some detail. IG. Ex. 5 at 1-28, 54; I.G. Ex. 13 at 1; P.
Joint Ex. 9 at 26, 29. In their joint brief, the petitioners seem to recognize that those facts
describe the offenses to which they pled guilty, because they argue that I must disregard
all of the allegations of the indictment except those described in Count 97 — which
necessarily includes paragraphs one through 93 of Count One. P. Joint Br. at 28-29 (“To
the extent the Indictment alleges facts that go beyond what is admitted in the Plea
Agreement or wrongful acts other than those described in Count 97, they are simply not
relevant to the actual basis for the conviction of Petitioners and must be disregarded.”).

Notwithstanding this apparent admission in the joint brief, as well as the judgment itself,
Petitioner, in his individual brief, insists he admitted only the facts set forth in his plea
agreement. P. Br. at 3. Whether Petitioner Walsh can so truncate the bases for his
conviction is a question I need not resolve since 1) the facts set forth in paragraph nine of
the plea agreement, by themselves, justify the exclusion; and 2) in the alternative, other
admissible and compelling evidence establishes his personal participation in introducing
adulterated and misbranded devices into interstate commerce.

The crime involves two Synthes products: the calcium phosphate bone cements Norian
Skeletal Repair System (Norian SRS) and its successor, Norian XR (made up of Norian
SRS to which barium sulfate is added). I.G. Ex. 5 at 2, 11 (Indictment §§ 1b, 35, 36).
The Food and Drug Administration (FDA), which regulates such products, has

those findings is reliable and admissible and establishes Petitioner Walsh’s active (if
belated) participation in the misconduct. See Narendra M. Patel, M.D., DAB No. 1736.
categorized Norian SRS and Norian XR as “significant risk devices.” A “significant risk
device” presents the potential for serious risk to patient health and safety. 21 C.F.R.

§ 812.3(m); LG. Ex. 8 at 5 (Plea Agreement § 9(b)); see P. Joint. Ex. 2 at 16. Its
manufacturer may not undertake any clinical trial or investigation without FDA approval
and review by an “Institutional Review Board,” which is a group of scientists, physicians,
experts in bioethics, and others. LG. Ex. 5 at 4 (Indictment § 10); I.G. Ex. 8 at 5 (Plea
Agreement § 9(c)); see P. Joint Ex. 2 at 16. The process may be long and expensive, but
it is necessary to ensure that the clinical trial is properly monitored and that human
subjects are protected. See I.G. Ex. 5 at 4 (Indictment § 10).

A manufacturer cannot legally market a device for a new use unless it notifies the FDA of
its plans to do so. LG. Ex. 8 at 5 (Plea Agreement § 9(e)).

In December 2001, the FDA approved Norian SRS for use as a “bone void filler.” It is
approved to fill bone voids that are “not intrinsic to the stability of the bony structure in
the extremities, spine, and pelvis.” Its label also warns that it is not to be mixed with any
other substance. 1.G. Ex. 8 at 5-6 (Plea Agreement § 9(f)) (emphasis added); P. Ex. 1 at
5-6; see P. Joint Ex. 2 at 17.

The FDA became concerned that some surgeons were nevertheless using bone void fillers
in the spine for load-bearing indications. 1.G. Ex. 8 at 6 (Plea Agreement {| 9(g)); P. Joint
Ex. 2 at 18. When Synthes sought FDA approval for Norian XR — made up of calcium
phosphate and barium sulfate — the FDA directed Synthes and Norian to specify, in the
product’s label, that the cement was not intended for “load-bearing indications” such as
vertebroplasty. 1.G. Ex. 8 at 6-7 (Plea Agreement § 9(g)); see P. Joint Ex. 2 at 17-18.
Vertebroplasty is a procedure for treating compression fractures of the spine. Bone
cement is injected into the cracked or broken vertebrae. It hardens, stabilizes the bone,
and supports the spine. I.G. Ex. 5 at 9. To ensure patient safety, the cement used should
be approved for that use. Among other problems, cement can leak, causing soft tissue
damage, or, because so many blood vessels are near the spine, it can leak into the venous
system, causing pulmonary embolism and death. I.G. Ex. 5 at 9-10 (Indictment § 31); see
1.G. Ex. 27-31 at 11; 1.G. Exs. 27-62, 27-65, 27-66; P. Joint Ex. 7 at 1; P. Joint Ex. 8 at 1.

Synthes and Norian promised that they would not promote Norian XR for vertebroplasty
or other load-bearing indications, unless they obtained FDA approval. In December
2002, the FDA approved Norian XR, but required an indication statement identical to that
of Norian SRS plus the explicit warning that it is “not intended for treatment of vertebral
compression fractures.” 1.G. Ex. 8 at 6-7 (Plea Agreement § 9(g)) (emphasis added).

As it happened, the FDA’s concerns were well-founded. Physicians were, in fact,
misusing the Norian cements. But the FDA did not learn until much later that the
companies themselves had been encouraging the misuse, supplying the product and
training the surgeons in its unapproved use. As Petitioner concedes in his plea
agreement, between August and December 2002 (before the FDA approved Norian XR
for any purpose), the companies trained surgeons to mix Norian SRS with barium sulfate
and to use the resulting medical device in vertebroplasty surgeries to treat vertebral
compression fractures. These actions violated the FDCA, 21 U.S.C. §§ 351(f)(1)(B),
352(0), and 352(f)(1), because the mixing created a new device that required premarket
approval for the new intended use. IG. Ex. 8 at 7 (Plea Agreement § 9(h)).

Notwithstanding their assurances to the FDA, the product’s label, and federal law,
between August 2003 and January 2004 — thus during Petitioner Walsh’s tenure as
Director of Regulatory and Clinical Affairs at Synthes Spine — the companies trained
spine surgeons to use Norian XR in vertebroplasty surgeries to treat vertebral
compression fractures. They did so as part of a “test market,” gathering clinical data
about the surgeries performed by these Synthes-trained physicians in order to assess the
risks posed by using Norian XR this way. Because the companies were testing a
significant risk device without the required FDA approval, they violated the FDCA, 21
ULS.C. § 351(f)(1). LG. Ex. 8 at 7-8 (Plea Agreement § 9(i)); P. Joint Ex. 2 at 19.

Throughout this time (December 2002 until January 2004), the companies were
promoting the off-label use of Norian XR — in vertebroplasty surgeries to treat vertebral
compression fractures — in violation of the FDCA, 21 U.S.C. § 351(f)(1). LG. Ex. 8 at 8-
9 (Plea Agreement § 9(j)); P. Joint Ex. 2 at 20.

Petitioner Walsh acknowledged that — at least during the time he served as a corporate
officer — he was responsible for preventing such violations. I.G. Ex. 8 at 1, 5 (Plea
Agreement Jf 1, 9(a)); 1.G. Ex. 18 at 9-12; P. Joint Ex. 2 at 16, 21-23.

Petitioner admits that the companies illegally test marketed and promoted their cements.
1.G. Ex. 8 at 1 (Plea Agreement § 1); see P. Joint Ex. 2 at 16-21 (describing the elements
necessary to establish the crimes of misdemeanor adulteration and misdemeanor
misbranding). They promised the FDA that they would not promote their cements for
unapproved purposes; they did it anyway; and they did not tell the FDA what they were
doing. From these admitted facts, I can reasonably infer — indeed, I find no other
inference reasonable — that company employees acted intentionally and deliberately. I
consider such conduct “related to” fraud, if not actual fraud. Thus, without regard to
Petitioner Walsh’s personal involvement in such illegal activities, these facts, which he
conceded as part of his plea agreement, establish that his offense is related to fraud.

Petitioner Walsh’s knowledge of and participation in the underlying fraud. Just
because prosecutors don’t need to establish actual knowledge to sustain a conviction
under the FDCA does not mean that the corporate officer didn’t have actual knowledge.
The biggest difference between this and the Friedman case is that, in Friedman, no
compelling evidence established that the corporate officials were aware of their
company’s illegal activity. See Paul D. Goldenheim et al., DAB No. 2268 (2009) at 13-

10

14 n.9; aff'd in part sub nom. Friedman v. Sebelius, 686 F.3d 813. In contrast, here, the
corporate officers planned and executed the fraud.

For his part, Petitioner Walsh was not involved in the initial decisions to test market the
Norian cements (i.e., to identify willing surgeons, select test sites, provide the product,
train surgeons, and assess the results), but, as Judge Davis observed, he became an active
participant in the fraud shortly after his arrival at Synthes Spine. He “knowingly
participated” in the unauthorized clinical trials and participated in Synthes’s training of
surgeons. LG. Ex. 8 at 7-8 (Plea Agreement {ff 9 (h)(i)); LG. Ex. 15 at 64, 67-68, 70-72;
1.G. Ex. 18 at 11-12, 19, 54-55, 60-61, 70. The evidence supports Judge Davis’s
conclusions:

On September 19, 2003, a patient died during spinal surgery performed by Dr.
Paul Nottingham using Norian XR. This was the second patient death related to
the off-label use of the product. No autopsy was performed. I.G. Exs. 27-62, 27-
66. Although a medical device report was filed, it did not mention that the
procedure was a vertebroplasty/kyphoplasty using Norian XR. 1.G. Ex. 20 at 9
(Judge’s Memorandum § 17) (emphasis added).? As Director of Regulatory
Affairs, Petitioner Walsh had some responsibility for the contents of that report.
LG. Ex. 18 at 19, 23.

Petitioner Walsh met with Synthes Product Manager Josi Hamilton and other
Synthes Spine executives on September 23, 2003, to discuss the death and the
company’s ongoing involvement with the Norian XR test market. At that meeting
and in a follow-up memorandum, dated October 15, 2003, Product Manager
Hamilton summarized her interviews with two of the 19 surgeons participating in
the Norian XR clinical trials. Dr. Nottingham reported that “[d]uring cement
delivery . . . a drastic drop in blood pressure was noted. . . .”; he also reported a
cement leak during injection “and feels this was the cause of the incident.” He
characterized the Synthes “system” as “guesswork as to how much material to
inject” and opined that “‘a clinical trial is necessary before releasing” Norian XR.
He also complained that “the sales consultant pushed this product on him and was
unclear as to its status on the market.” I.G. Exs. 27-62, 27-65, 27-66. These
comments should have triggered alarm bells for the Director of Regulatory
Affairs.

In an e-mail, dated October 1, 2003, Product Manager Hamilton summarized her
interview with Dr. Joe Lane. She wrote that Dr. Lane thought that “Norian XR is
potentially dewatering and causing episodes of hypotension. ... With our system,

° “Kyphoplasty” is a variation on vertebroplasty surgery, in which a surgical instrument
and balloon are inserted into the compressed vertebral body to create a cavity into which
the bone cement can be filled. IG. Ex. 5 at 9 (Indictment § 29).
11

he says there is no egress hole, so the pressure can be too high . . . with an old
fracture, the cement might not have a place to go, so a venous leak can happen. .. .
He believes Norian XR should have gone to the [Institutional Review Boards] of
every participating hospital [because] of the information we’re collecting. .. .
Lane thinks we should go to the FDA ASAP to understand what is necessary in
order to change our labeling (Remove ‘Not for use in Vertebral Compression
Fractures’).” Michael Huggins, President of Synthes North America, forwarded a
copy of the e-mail to Petitioner Walsh. I.G. Ex. 27-68. Again, this is the type of
information that called for immediate action by the Director of Regulatory Affairs.

¢ On October 16, 2003, Product Manager Hamilton forwarded to Petitioner Walsh
question-and-answer e-mails between a Synthes regulatory affairs employee and
FDA personnel. In an e-mail dated February 25, 2003, the Synthes employee
wrote that several Synthes engineers returned from a meeting of the American
Academy of Orthopedic Surgeons with literature showing injectable calcium
phosphate used for compression fractures. She asked if Synthes could “indicate
[Norian XR] for compression fractures in the spine,” so long as they told the
surgeons that it “must be used with supplemental fixation (i.e., pedicle screws).”
FDA personnel responded the following day: “Use in treating compression
fractures of the spine is not a cleared use for any of the bone void fillers. ... This
indication is considered a new intended use and requires [premarket approval] and
clinical data.” She suggested that Synthes “may want to forward the apparently
misbranded labeling to the appropriate persons in compliance.” I.G. Ex. 27-53;
see I.G. Ex. 8 at 5-8 (Plea Agreement {ff 9(f), (g),( h),( i),( j)); LG. Exs. 27-46 at 1;
1.G. Ex. 27-69 (emphasis added).

Months later, during the FDA investigation (discussed below), Petitioner and his
staff apparently generated an internal memorandum declaring the “use of void
bone fillers in the augmentation of pedicle screws . . . is not intrinsic to the
stability of the bony structure” and therefore permissible. P. Ex. 4 at 1; P. Ex. 5.
To the extent that this was even debatable, Petitioner Walsh should have
challenged the FDA’s position when it first came to his attention. He should also
have told the FDA that Synthes intended to continue marketing the bone void
fillers for this purpose. That Petitioner Walsh withheld this information from the
FDA supports the finding that his later actions were intentionally misleading.

e Petitioner Walsh and others met on October 31, 2003, to consider serious
questions surrounding the use of Norian XR in unauthorized clinical trials (e.g.,
the death of Dr. Nottinham’s patient, some alarming pig studies conducted by
University of Washington researchers).'° They also considered their “competitors?

'° Tn April 2002, researchers at the University of Washington began Synthes-
commissioned pilot studies on Norian SRS. In e-mails beginning May 4, 2002, those
12

status.”!! Notwithstanding the second death, and aware of the risks, the
participants opted to “continue the experimental use of [Norian] XR on humans.”
LG. Ex. 18 at 26-27; I.G. Ex. 27-67.

e In December 2003, Petitioner Walsh approved the final Norian XR “Technique
Guide” and accompanying CD-ROM for release to the Synthes Spine sales force.
1G. Ex. 15 at 5; LG. Ex. 27-73; LG. Ex. 27-79 at 25; P. Br. at 2. Significantly, the
Technique Guide did not mention the required warning label (“not intended for
treatment of vertebral compression fractures”). Judge Davis concluded that the
omission, “more likely than not,” was intentional. I.G. Ex. 15 at 70-71; 1.G. Ex.
18 at 61. Both the guide and the CD included pictures showing the off-label use
of the product. LG. Ex. 15 at 71-72. Remarkably, the guide includes spinal x-rays
of the first patient to die during surgery for vertebral compression fractures using
Norian SRS mixed with barium sulphate. 1.G. Ex. 27-73 at 9; see LG. Ex. 27-38
at 8; LG. Ex. 27-39 at 1; IG. Ex. 27-72.

In his brief, Petitioner Walsh admits that he approved the final draft of the guide
but claims that some unnamed person switched case studies without his
knowledge. He characterizes his approving the version as a “regrettable
oversight,” but argues that no evidence suggests “that [he] played a role in
selecting the case studies or that he was aware at the time of the inadvertent
inclusion of an off-label case study in the final Technique Guide.” P. Br. at 10.

But Petitioner Walsh has proffered no actual evidence to support his contention.
He did not testify; he submitted no affidavit. Because he unquestionably approved
the guide — off-label case study and all — I can reasonably infer that he was aware
of its contents, particularly in the absence of any evidence to the contrary. As an
attorney and regulatory specialist, he must have understood how important it was
to issue an accurate and legal guide. He was responsible for the materials he

researchers described the “alarming” effect the cement had on a pig, who “went into
fulminant cardiopulmonary arrest.” An autopsy showed “Norian as a grisel like
substance in right ventricle.” Researchers were even more concerned that “the entire
pulmonary artery system had clotted off.” Researchers were most troubled that a very
small amount (2cc’s of the cement) led to “a disproportionate and massive clot” within
just one minute: “We were expecting to kill the pig with the full 10cc load in a slow and
progressive fashion — but not suddenly and with a relatively small dose.” 1.G. Ex. 28
(emphasis added).

‘| Apparently, one of Synthes’s competitors was also developing a bone cement at about
this time, and the FDA had approved a “second pilot human clinical study,” using the
competitor’s cement in vertebral compression fracture repair. See I.G. Ex. 18 at 25-27.
13

approved. Whether he approved the guide negligently or deliberately, he is
accountable for its contents.

Moreover, Petitioner acknowledges that “a few weeks after” he approved the
Guide, he learned that it and the CD-ROM included case studies of the off-label
uses of Norian XR. P. Br. at 11. He claims that he nevertheless approved the
training materials, considering them protected by the First Amendment. I note that
Judge Davis rejected this argument, and so do I. The First Amendment does not
protect misleading speech. I.G. Ex. 15 at 72; I.G. Ex. 18 at 52.”

e On January 22, 2004, a third patient died while undergoing kyphoplasty surgery to
treat a vertebral compression fracture. Dr. Hieu Ball performed the surgery. An
autopsy report was performed, and a medical device report filed. I.G. Exs. 27-74;
27-15.

e Thus, by the end of January 2004, three patients had died while undergoing
surgeries using Norian XR to treat vertebral compression fractures. I.G. Exs. 27-
74, 27-75. Thereafter, Petitioner Walsh revised a “Dear Surgeon” letter, which
Synthes sent to physicians participating in the unauthorized trials. I.G. Ex. 15 at
72-73; I.G. Ex. 27-76; I.G. Ex. 30; P. Br. at 2-3. In Judge Davis’s view, the initial
draft “gave fair notice,” but Petitioner Walsh altered it “to a degree that made it
less clear what the issue was.” I.G. Ex. 18 at 15. The revised version should have
been “more forthright and plain” in stating the dangers posed by misusing Norian
XR in vetebroplasties to treat vertebral compression fractures. Judge Davis found
that the letter “was designed, first and foremost, to protect the business interests of
Synthes and its officers rather than the safety of all members of society who might
come into contact with the dangers created by [Norian XR].” I.G. Ex. 15 at 72-74;
1G. Ex. 18 at 14, 61.

Judge Davis’s conclusions are well-founded, as shown by comparing the initial
draft of the letter with Petitioner Walsh’s altered version. The initial draft reported

The regulations bar Petitioner from collaterally attacking his criminal conviction in
this forum. 42 C.F.R. § 1001.2007(d); Joann Fletcher Cash, DAB No. 1725 (2000).
When he pled guilty, he waived all potential defenses to the criminal charges, including
the First Amendment claims.

‘3 Dr. Ball was among the physicians who criticized Dr. Nottingham and his purportedly
“aggressive surgical tactics.” Dr. Ball also opined that “it is necessary to focus on proper
patient selection.” I.G. Ex. 27-62 at 1-2; P. Joint Ex. 9 at 1. But Dr. Ball’s own patient
died while undergoing the procedure. I.G. Ex. 27-74. She was 83 years old and a
smoker, suffering from hypertension, atypical angina, diabetes, and asthma. P. Joint Ex.
11 at2. So I don’t know what Dr. Ball meant by “proper patient selection.”
14

that “one of our surgeons experienced a complication while using Norian XR
during a kyphoplasty procedure” and that Synthes would stop distributing the
product until it understood the “chemical and physiologic interactions of calcium
phosphate cements as they apply to the spine.” I.G. Ex. 30.

The revised version begins with general language about vertebral compression
fractures and points out that, in response to reported deaths, the FDA has warned
against using certain products (its competitor’s as well as the Norian cements) to
treat vertebral compression fractures. The letter repeats the FDA warnings that
these products are “intended for treatment of bony voids or defects that are not
intrinsic to the stability of the bone structure.” Because using bone cements to
treat vertebral compression is intrinsic to the stability of the vertebral body, the
letter says, the products should not be used for that purpose. “Synthes urges you
to seriously consider whether the use of any bone cement or bone void filler is
appropriate in the treatment of vertebral compression fractures.” The letter
concludes that “Synthes is dedicated to the improvement of orthopedic care. We
will continue to explore new approaches to the treatment of vertebral compression
fractures.” I.G. Ex. 27-76 at 1.

As Judge Davis observed, Petitioner Walsh omitted critical facts. The revised
letter does not tell the physicians that the FDA previously warned against using
Norian XR and Norian SRS in surgeries to treat vertebral compression fractures; it
says nothing specifically about the hypotensive events or the deaths that had
occurred during spinal surgeries using Synthes bone cements; it does not mention
the warnings from the University of Washington researchers about the potentially
lethal risks of leakage and blood clotting. See I.G. Ex. 21 at 12 (Judge’s
Memorandum § 25). The letter “should have been more forthright and plain in the
statement of dangers posed by the use of [Norian XR in] vertebroplasties to treat
[vertebral compression fractures].” I.G. Ex. 15 at 74.

The FDA investigated Synthes from May 11 through June 18, 2004. Judge Davis
concluded that Petitioner Walsh “intentionally or knowingly made false statements
to the FDA investigator.” IG. Ex. 15 at 75; I.G. Ex. 18 at 61; see LG. Ex. 27-78
at 49-50, 108-10; I.G. Ex. 27-79 at 25-27, 47-49.

During the FDA investigation, Petitioner Walsh drafted a memorandum
“clarifying” that, with the exceptions spelled out in the warning label, using
Norian XR “in association with Vertebroplasty and Kyphoplasty are completely
appropriate and ‘on-label.’”” P. Ex. 20. To reach this conclusion, he proffered
unique definitions of those terms (vertebroplasty and kyphoplasty), definitions at
odds with the FDA’s published reports. See I.G. Ex. 27-21. Petitioner Walsh
repeated his claim to the sentencing court, and Judge Davis appropriately rejected
it. LG. Ex. 15 at 66-68. The judge also questioned the timing of the
15

memorandum, suggesting that its purpose was to deceive the FDA investigator.
1.G. Ex. 18 at 57-59. As noted above, had he legitimately held the position he
espoused in this memorandum, he should have presented it to the FDA back in
October, when he learned of the agency’s contrary views.

These facts establish that, from early in his tenure at Synthes Spine, Petitioner Walsh
new about and participated in the illegal test marketing that led to his conviction. His
conviction was thus factually related to fraud, and the I.G. appropriately excluded him
from program participation under section 1128(b).

Financial Misconduct. Relying on the word “other” in the phrase “fraud, theft,
embezzlement, breach of fiduciary responsibility, or other financial misconduct,”
Petitioner Walsh (along with Petitioners Higgins and Boehner) argues that he should not
be excluded, because his conviction is not “related to” financial misconduct, and section
1128(b)(1)(A) permits exclusion only for forms of financial misconduct.

There are two problems with this argument. First, as Judge Davis found, Petitioner and
is cohorts were, in fact, motivated by financial gain. They wanted to avoid the expense
associated with seeking FDA approval, and they hoped that their actions would engender
enormous profits. See 1.G. Ex. 17 at 27-28 (“[T]here’s abundant evidence in the record to
support the government’s contention that the financial motive perhaps operated to cloud
judgments... .”); 1G. Ex. 17 at 67-68, 76; I.G. Ex. 20 at 5, 8, 14; LG. Ex. 21 at 6; LG.
Ex. 27-5 at 2-3; 1.G. Ex. 29 at 2-3. In that sense, the illegal activity was “related to”
financial misconduct. Breton Lee Morgan, M.D., DAB No. 2264 at 13 (2009) (finding
that the petitioner, who obtained, for his own use, hydrocodone samples from
pharmaceutical representatives by claiming he would give them to patients for medical
purposes, “derived some unquantifiable measure of pecuniary value by illegally diverting
the controlled substances.”), aff'd, Morgan v. Sebelius, 694 F.3d 535 (4th Cir. 2012).

Second, and even more compelling, the Board has rejected soundly Petitioner’s “narrow
interpretation” of the statutory language, finding it “not compatible with the structure and
context of the statutory language as a whole.” That position has been affirmed by the
Fourth Circuit Court of Appeals. Morgan v. Sebelius, 694 F.3d 535.'* In affirming the
Board’s decision, the Court of Appeals found that the statutory language “makes clear”
that, to warrant exclusion, the offense “need only to relate to at least one of [the] five
categories[.]” 694 F.3d at 538 (emphasis added). The Court explicitly rejected as
“simply not correct” Morgan’s argument that the presence of the word “other” would be

‘4 The exclusion in Breton Lee Morgan was brought under section 1128(a)(3) of the Act,
but the reasoning applies here because the relevant language of section 1128(a)(3) is
identical to that in section 1128(b)(1) (“relating to fraud, theft, embezzlement, breach of
fiduciary responsibility or other financial misconduct”).

16

superfluous but for this narrowing effect. To the contrary, the presence of the word
“other” reflects the fact that the other categories can also relate to financial misconduct.
Had Congress intended that an offense must relate to financial misconduct, it could have
omitted all of the other terms, and “simply required the exclusion for offenses ‘relating to
financial misconduct.” Jd.

The Fourth Circuit also noted that Morgan’s interpretation would defeat the statute’s
purposes, which are to protect federal programs from untrustworthy individuals and to
“provide a clear and strong deterrent against the commission of criminal acts.” Jd. at 538
(citing S. Rep. 100-109 at 5 (1987), reprinted in 1987 U.S.C.A.N. 682, 686). In the
court’s view, and I agree, Congress was targeting fraud generally, not simply fraud
relating to financial misconduct. Its purposes would not be served by narrowing the
scope of the statute.

2. A three-year exclusion is not unreasonably long.

Having found a basis for the exclusion, I now consider whether a three-year exclusion
falls within a reasonable range. The statute provides that the period of exclusion under
section 1128(b)(1) “shall be 3 years, unless the Secretary determines in accordance with
published regulations that a shorter period is appropriate because of mitigating
circumstances or that a longer period is appropriate because of aggravating
circumstances.” Act § 1128(c)(3)D); 42 C.F.R. § 1001.201(b)(1). So long as the period
of exclusion is within a reasonable range, based on demonstrated criteria, I have no
authority to change it. Joann Fletcher Cash, DAB No. 1725 at 16-18 (2000) (citing 57
Fed. Reg. 3298, 3321 (1992)).

As a threshold matter, Petitioner complains that the I.G. notice letter did not mention
which, if any, aggravating factors the I.G. considered in setting the length of the
exclusion, which is required by regulation. 42 C.F.R. § 1001.2002(c)(2). P. Br. at 17-18.
l agree that the I.G. should have included in the notice letter all of the factors he
considered in setting the period of exclusion. However, whatever error this may have
been is harmless. The Act provides that my review here is de novo. I make my decision
based on the evidence adduced during these proceedings. Act § 205(b)(1); see Vincent
Baratta, M.D., DAB No. 1172 at 8 (1990). The I.G. provided ample notice of the factors
it considered aggravating and mitigating, and Petitioner has had every opportunity to
respond. See Brian Bacardi, D.P.M., DAB No. 1724 at 8 n.8 (2000) (finding that
Petitioner failed to show that he was harmed by the I.G.’s purported failure send him a
notice of intent to exclude, as required by 42 C.F.R. § 1001.2003).

Mitigating factors. The regulations consider mitigating just three factors: 1) a petitioner
was convicted of three or fewer misdemeanor offenses, and the resulting financial loss to
the program was less than $1,500; 2) the record in the criminal proceedings demonstrates
that a petitioner had a mental, physical, or emotional condition that reduced his

17

culpability; and 3) a petitioner’s cooperation with federal or state officials resulted in
others being convicted or excluded, or additional cases being investigated, or a civil
money penalty being imposed. 42 C.F.R. § 1001.201(b)(3). Characterizing a mitigating
factor as “in the nature of an affirmative defense,” the Board has ruled that Petitioner has
the burden of proving any mitigating factor by a preponderance of the evidence. Barry
D. Garfinkel, M.D., DAB No. 1572 at 8 (1996), aff'd, Garfinkel v. Shalala, No. 3-96-604
(D. Minn. 1997).

Here, Petitioner Walsh was convicted of one misdemeanor offense, and the I.G. does not
allege that his crime caused program financial losses. That the I.G. imposed such a
minimal period of exclusion reflects that factor.

Petitioner claims that he cooperated with law enforcement and is therefore entitled to
additional consideration under section 1001.201(b)(3)(iii). In support of this claim, he
provides no actual evidence, but asserts that he cooperated with the government early in
its investigation, leading to both corporate and individual convictions (presumably
including his own). P. Br. at 20.

“Tt is entirely Petitioner’s burden” to show that his cooperation resulted in others being
convicted or excluded, or additional cases being investigated or excluded, or a civil
money penalty being imposed. Stacey R. Gale, DAB No. 1941 at 9 (2004). Section
1001.102(c)(3) “should be viewed narrowly (i.e., that it is designed to accommodate
‘only significant cooperation’).” Marcia C. Smith, DAB No. 2046 at 10 (2006). The
regulation is “designed to authorize mitigation for significant or valuable cooperation that
yielded positive results for the state or federal government in the form of a new case
actually being opened for investigation. .. .” Smith, DAB No. 2046 at 9 (citing Stacey R.
Gale, DAB No. 1941 at 11) (emphasis in the original). The regulation contemplates a
situation in which the target of the original investigation, i.e., the person who later claims
that the mitigating factor applies, gives information that results in investigation of a new
target or targets. Expanding an existing investigation does not qualify. Smith, DAB No.
2046 at 9-10.

Aside from evidence that Petitioner Walsh attempted to impede the initial FDA
investigation, the record says very little about his level of cooperation with law
enforcement. He therefore has not met his burden of establishing a level of cooperation
needed to constitute a mitigating factor. See Christopher Switlyk, DAB No. 2600 (2014)
(finding that cooperation with authorities is insufficient to establish a mitigating factor
absent a showing that cooperation resulted in one of the outcomes identified in the
regulation).

Petitioner raises other factors, which, he argues, should be considered in assessing his
trustworthiness. He complains that the regulations are too narrow, because they omit
factors that, is his view, should be considered mitigating. P. Joint Br. at 40. But the
18

statute provides that any deviation from the prescribed three year exclusion must be made
“in accordance with published regulations.” I thus may not consider any factor not set
forth in the regulations. See 42 C.F.R. § 1005.4(c)(1).

Aggravating Factors. I next consider whether aggravating factors offset whatever
reduction might have been justified by the one mitigating factor.

Among the factors that may serve as bases for lengthening the period of exclusion are

two relied on by the LG.: 1) the acts resulting in the conviction, or similar acts, had a

significant adverse physical or mental impact on one or more program beneficiaries or
other individuals; and 2) the sentence imposed by the court included incarceration. 42
C.F. R. § 1001.201(b)(2) (iii) and (iv).

Incarceration. The court sentenced Petitioner Walsh to five months in jail. IG. Ex. 13
at 2; 1.G. Ex. 18 at 71.

Petitioner points out that his jail sentence was the shortest of the sentences imposed and
the only one that fell within sentencing guidelines. P. Br. at 17-18. Although true, that
fact does not eliminate his incarceration as an aggravating factor. Any period of
incarceration, no matter how short, justifies increasing the period of exclusion, and, in
fact, five months incarceration is significant. Jason Hollady, M.D., DAB No. 1855 at 12
(2002); Stacy Ann Battle, D.D.S., DAB No. 1843 (2002) (finding that four months in a
alfway house, followed by four months home confinement justifies lengthening the
period of exclusion); Brenda Mills, M.D., DAB CR1461 at 4 (2006), aff'd, DAB No.
2061 (2007) (finding that six months home confinement justifies increase in length of
exclusion).

Further, in sending Petitioner and his colleagues to jail, Judge Davis understood that
individuals convicted as “responsible corporate officers” rarely, if ever, receive jail time.
He acknowledged that much of the mischief at Synthes occurred before Petitioner Walsh
arrived. On the other hand, Judge Davis cited Petitioner Walsh’s unique status as the
Director of Regulatory Affairs:

You’re in regulation. And we expect and require that you
speak the truth as you understand it and know it.... I think
that we have a right to expect and require regulation to tell
these people who are so inclined that the law means
something, that the law has to be respected and honored. And
so, that’s part of the reason that... I’m sending you to jail.

LG. Ex. 18 at 70.
19

I consider Petitioner’s incarceration, by itself, more than sufficient to offset the sole
mitigating factor presented here, without regard for the significant impact his crimes had
on individuals who were subjected to the off-label procedures.

Adverse impact. Unquestionably, Synthes subjected unsuspecting patients to “illegal
and dangerous human experimentation.” I.G. Ex. 20 at 14 (Judge’s Memorandum).

Even without a showing of additional harm, I find that promoting unauthorized
experimentation on human subjects, particularly without their informed consent, by itself,
establishes a significant adverse impact on the individuals who are subjected to it. See
I.G. Ex. 27-32 at 4, 6; LG. Ex. 20 at 7.

In a statement read at sentencing, Petitioner Walsh acknowledged that he had “failed to
fully protect the patients I was working for” and told the judge that he accepted “absolute
and sole responsibility” for his failures.'°

Unfortunately, in this case, the adverse impact on individuals went beyond subjecting
them to unauthorized experimentation. Judge Davis found that “patients were directly
and proximately harmed by the conduct of the Defendants and others at Synthes.” They
were subjected to the risks of Norian SRS and Norian XR without their full informed
consent and without the FDA’s authorization. Some were injured and some died. By
conducting the unauthorized trials of these cements, the judge found, Synthes employees
“disregarded the safety of all members of society.” I.G. Ex. 15 at 19, 31, 38, 74.

Judge Davis did not hold Petitioner Walsh accountable for the harm suffered prior to his
involvement in the scheme, and neither do I. However, as the above discussion shows,
early in his tenure, he learned of the dangers posed by the off-label use of the cements
(drastic drops in blood pressure, potential cement leakage, the University of Washington
findings, and the two patient deaths during the off-label surgeries), and is accountable for
the ongoing human experimentation that continued after his arrival.

On January 22, 2004, Dr. Ball’s patient died while undergoing surgery to treat a vertebral
compression fracture using Norian XR. I.G. Exs. 27-74, 27-75. Unlike the other
fatalities, an autopsy was performed. As with the experimental pig, this patient died
within a minute or two of the surgeon’s introducing the cement. According to the
autopsy report, “[i]mmediately following the installation of [the Norian XR] cement
bilaterally . . . her blood pressure decreased and [she] was unresponsive to CPR.” P.
Joint Ex. 11 at 3. Similar to the findings in the pig studies, the autopsy examiners also

'S On the other hand, Petitioner’s acceptance of “absolute and sole responsibility” seems
to have had its limits. His list of purported “failures” (“failure to broaden my focus”;
failure to “do my homework”; failure “‘to ask the right questions”; failure “to recognize
the gravity of what was happening”) did not come close to acknowledging his well-
documented knowledge of and participation in the fraud. I.G. Ex. 18 at 47.
20

found “foreign material” inside what they presumed were capillaries and “clumps” of this
material inside larger blood vessels of the lungs. P. Joint Ex. 11 at 4; 1G. Ex. 27-31 at
11. Except for the amount, this material was “indistinguishable” from the clumps they
found in her spine. P. Joint Ex. 11 at 5.

Petitioner does not explain the presence of the same “foreign material” in both the lungs
and the spine. Although there may be other explanations, these findings are consistent
with the risks described by the many researchers who warned that Norian XR could enter
the venous system and travel to the lungs. I consider this compelling evidence that the
unapproved use of the Norian cement “had a significant adverse physical . . . impact” on
Dr. Ball’s patient.

Petitioner Walsh concedes that this patient “experienced hypotensive events and died”
while undergoing surgery using the Norian cement. He points out that (like the other two
patients who died) she was elderly and suffered serious underlying health problems and
multiple co-morbidities, including significant coronary problems. In Petitioner’s view,
the patient was not harmed by the procedure because she likely died from her underlying
condition. P. Joint Br. at 36-37. But Petitioner does not explain why this extraordinarily
vulnerable patient — with serious underlying cardiac conditions — would undergo an
elective procedure that was experimental and associated with negative cardiac events. As
Judge Davis recognized, the patient did so because she did not know about those negative
events!

Petitioner disavows any responsibility for the surgery, pointing out that physicians often
use medical devices in unapproved ways and suggesting that the physicians themselves
are accountable for any adverse outcome. P. Joint Br. at 39. I recognize that physicians
may use medical devices in unapproved ways. As happened with the Norian cements,
using a device in ways that are not approved can endanger patient safety. It is therefore
vitally important that manufacturers not promote their products’ use in such unapproved
—and potentially dangerous — ways. See, e.g., I.G. Ex. 27-18. No doubt the physicians
should be held responsible for their own actions, but that does not relieve Petitioner of his
responsibility. The physicians may have pulled the trigger, but Petitioner, his colleagues,
and his employees supplied the guns and ammunition and told them how to use those
weapons.

Indeed, as Judge Davis found, the Synthes executives misled physicians into “believing
the products could be used safely. To say that the physicians were ‘sophisticated and
experienced’ does not mean that they were not misled. ... The reading of the [Norian]
XR label word-for-word during the training sessions did not cure the lack of critical
information about the product’s dangers.” I.G. Ex. 20 at 19-20.
21

In light of the substantial amount of human experimentation, putting patients at
significant risk of hypotensive events and even death, the question is not so much
whether a three-year exclusion is reasonable, but why the period of exclusion is so low.

Conclusion

Petitioner’s crime demonstrates that he presents a significant risk to the integrity of health
care programs and the safety of program beneficiaries. With others, he callously
disregarded the FDA requirements and the truly frightening findings of researchers. He
withheld from the FDA and participating physicians alarming evidence of dangers
associated with his company’s cements when used in vertebroplasties. His crime

merited jail time, and it cries for a significant period of exclusion. Based on all of the
circumstances described above, I find that a three-year exclusion is not unreasonably
long.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

John J. Walsh
(OI File Number: 3-05-40179-9),

Petitioner,
v.
The Inspector General.
Docket No. C-13-167

Date: November 24, 2014

ADDENDUM TO DECISION CR3478:
RULING ON OBJECTIONS TO EXHIBITS

The Inspector General for the Department of Health and Human Services (1.G.) has
excluded Petitioner, John J. Walsh, from participating in all federal health care programs
for a minimum period of three years, pursuant to section 1128(b)(1) of the Social
Security Act. Petitioner Walsh appealed the exclusion. The parties have submitted their
written arguments and proposed exhibits. The I.G. submitted 33 exhibits (I.G. Exs. 1-
33). Of these, IG. Ex. 27 includes multiple parts: I.G. Ex. 27, 1.G. Ex. 27-1 and LG. Ex.
27-1A; LG. Ex. 27-2 through I.G. Ex. 27-81.

Petitioner objects to my admitting many of the I.G.’s proposed exhibits. For the reasons
discussed below, I overrule Petitioner’s objections and admit I.G. Exs. 1-33.

As a threshold matter, I note that I am not bound by the Federal Rules of Evidence and
may admit evidence that would not ordinarily be admitted under them. 42 C.F.R.

§ 1005.17(b). With limited exceptions, I admit all evidence that is relevant and material.
See 42 C.F.R. § 1005.17(c), (d), (e) and (f). By regulation, evidence of crimes, wrongs or
acts other than those at issue in the case before me are also admissible, in order to show
motive, opportunity, intent, knowledge, preparation, identity, lack of mistake, or
existence of a scheme. 42 C.F.R. § 1005.17(g).

LG. Ex. 5 — Criminal Indictment

Petitioner concedes that I.G. Ex. 5, his criminal indictment, is admissible, but he argues
that it should be considered for the limited purpose of determining the elements of the
offense to which he pled guilty. He points out that he is named only in Count 97 of the
97-count indictment, not in all of its allegations. He claims that he did not even see the
indictment before he pled guilty. Petitioner John J. Walsh Responses and Objections to
1.G.’s Informal Exhibit List (P. Objections) at 2.

Petitioner executed his plea agreement on May 22, 2009. The indictment must have been
drafted shortly thereafter, because, according to the district court’s docket sheet, it was
filed on June 16, 2009. I.G. Exs. 5, 8; LG. Ex. 10 at 9. More than two years later,
Petitioner pled guilty and the district court entered judgment on November 22, 2011. LG.
Ex. 10 at 25; I.G. Ex. 13. It seems odd that Petitioner Walsh would not have reviewed
the indictment before he pled guilty to one of its counts.

As Petitioner acknowledges, the guilty plea and judgment refer to Count 97 of the
indictment, which, by itself, makes the indictment relevant. I.G. Ex. 13. Moreover,
Count 97 incorporates paragraphs one through 93 of Count One, which represent a
substantial portion of the indictment, so the notion that the indictment has very little to do
with Petitioner Walsh is plainly wrong. I.G. Ex. 5 at 1-28, 54. Further, Petitioner Walsh
pled guilty as a responsible corporate officer. At a minimum, he is guilty because the
company and its employees engaged in criminal behavior. The indictment describes that
conduct and is thus inextricably intertwined with Petitioner’s own conviction. Even
Petitioner’s plea agreement refers to the indictment; it says that the defendant “agrees to
plead guilty to Count One. ...”! IG. Ex. 8 at 1 (Plea Agreement 1). The indictment is
thus relevant and admissible. See 42 C.F.R. § 1005.17(g); Emem Dominic Ukpong,
DAB No. 2220 at 3 (2008) (finding that the ALJ properly admitted the criminal
indictment, conditions of probation, and other documents beyond the petitioner’s plea
agreement); W. Scott Harkonen, M.D., DAB No. 248S5at 18-20 (2012) (finding that the
ALJ properly relied on all the factual allegations set forth in count one of the indictment,
where Petitioner was convicted under that count), aff'd, Harkonen v. Sebelius, No. C13-
0071 PJH, 2013 WL 5734918 (N.D. Cal. 2013).

' Except for those provisions of Count One that are incorporated by reference into Count
97, no one argues that Petitioner pled guilty to Count One. The language of his actual
conviction trumps the language of the plea agreement.
The indictment would be admissible in any event, both as part of the case’s procedural
background and because I am allowed to consider “extrinsic evidence of the underlying
circumstances of the offense.” Ukpong, DAB No. 2220 at 2; Gena C. Randolph, DAB
No. 2526 at 4-6 (2013) (finding the indictment and sentence sheet admissible); see 42
C.F.R. § 1005.17(g) (making admissible “evidence of crimes, wrongs, or acts other than
those at issue in the instant case. .. .”). Of course, if unsupported, the allegations of the
complaint would be entitled to little, if any, weight.

LG. Ex. 10 — District Court Docket Sheet for Criminal Proceedings.

Petitioner Walsh does not so much object to the admission of the district court’s docket
sheet, as express concern that it will be misused. P. Objections at 3. This is a matter for
argument. His concerns do not make the document inadmissible.

LG. Exs. 15 through 21 — District Court’s Sentencing Documents.

Petitioner Walsh objects to my admitting any of the district court’s sentencing
documents, arguing that they are “not entitled to collateral estoppel effect, have no
independent evidentiary value, and should not, therefore, be considered in this exclusion
proceeding.” P. Objections at 3-5; P. Joint Brief (Br.) at 23-28. In support, he cites the
Second Circuit decision in SEC v. Monarch, 192 F.3d 295 (2d Cir. 1999).

First, the LG. has not suggested that I afford collateral estoppel effect to the sentencing
documents. Rather, the I.G. argues that the district court’s findings merit considerable
deference. I.G. Reply at 27 (citing Ukpong, DAB No. 2220; Harkonen, DAB No. 2485 at
17-18). agree. I am not persuaded that the Second Circuit’s decision in SEC v.
Monarch compels my disregard of Judge Davis’s well-supported findings and other
documents from the sentencing proceeding. Indeed, the appeals court’s reasoning
suggests the opposite: I may fairly consider the sentencing findings.

The Monarch court addressed whether findings made in a criminal sentencing proceeding
should preclude relitigating an issue in a subsequent civil case. There, a jury acquitted
Defendant Bertoli on RICO (Racketeer Influenced and Corrupt Organizations Act)
charges but convicted him on related charges of obstructing justice. The district judge
enhanced his sentence, finding that he had, in fact, committed securities fraud and
conspired to cover it up — the very charges on which he had been acquitted. In
subsequent civil proceedings, the Securities and Exchange Commission argued that,
based on the sentencing findings, Mr. Bertoli was collaterally estopped from denying his
securities fraud liability.”

> Tn contrast to these proceedings, which derive from Petitioner’s criminal conviction,
the SEC sued Defendant Bertoli in a civil proceeding “parallel” to the criminal case,
based on the same alleged violations of federal securities laws.
The Second Circuit deemed it “unfair” to preclude Defendant Bertoli from relitigating the
securities fraud issue in a subsequent civil action. However, the court would not adopt a
sweeping per se prohibition against extending the doctrine of “offensive collateral
estoppel” (also referred to as “‘issue preclusion”), concluding that the doctrine could be
applied “in those circumstances where it is clearly fair and efficient to do so.” Jd. at 306.
The court enumerated the reasons why applying the doctrine might be unfair: 1) applying
the doctrine deprives a party of “procedural opportunities” that are available to the civil
litigant, particularly the opportunity to take discovery, which may be limited in
sentencing proceedings; 2) applying the doctrine could deny a party the opportunity to
present witnesses or receive a full-blown evidentiary hearing; 3) the sentencing court
may consider evidence that has “sufficient indicia of reliability,” whereas, in civil
litigation, the evidence must be admissible under the Federal Rules of Evidence; 4) a
criminal defendant might not challenge sensitive issues or evidence, for fear that doing so
could enhance his sentence; and 5) the criminal defendant might be reluctant to testify
during sentencing. Jd. at 305.

Here, Petitioner Walsh may not challenge his conviction nor attack collaterally any facts
adjudicated as part of that conviction. 42 C.F.R. § 1001.2007(d). However, no one has
suggested that he is precluded from challenging issues or evidence extrinsic to his
conviction, including Judge Davis’s findings. In fact, he has done so. See, e.g., P. Br. at
4-15.

But, even assuming that the Monarch decision has any relevance to this case, nothing in
that decision compels me to reject the sentencing documents. The indicia of unfairness
do not apply for the following reasons:

1) In contrast to civil court actions, the regulations governing these proceedings
afford Petitioner very limited procedural opportunities, such as discovery. See
42 C.F.R. § 1005.7 (discovery is limited to requests for production of relevant
and material documents);

2) The sentencing court conducted an evidentiary hearing for two full days,
“giving the parties an adequate opportunity to present to the Court information
regarding disputed matters that are important to sentencing.” I.G. Ex. 15 at 1;
see 1.G. Ex. 18 at 16. In contrast, here, Petitioner Walsh waived his right to a
hearing. P. Br. at 20.

3) The Federal Rules of Evidence do not apply in these proceedings (42 C.F.R.
§ 1005.17);

4) Petitioner does not point to any “sensitive issue or evidence” that he declined
to challenge during sentencing. Indeed, the court’s docket sheet attests to the
ample opportunities Petitioner Walsh had to challenge the government’s
evidence and argument before the sentencing judge. I.G. Ex. 10 at 20-28.
Although he did not testify at the sentencing hearing, he opted to have his
statement read into the record; in effect, he “testified” without subjecting
himself to any questioning. I.G. Ex. 18 at 42-51. He has declined to testify
during these proceedings.

5) The standard of proof in sentencing enhancement is “preponderance of the
evidence.” I.G. Ex. 20 at 4, 12 (citing United States v. Fisher, 502 F.3d 293,
307 (3d Cir. 2007)). In these proceedings, the “burden of persuasion” is
judged by the same standard, “preponderance of the evidence.” 42 C.F.R.

§ 1005.15(d).

See U.S. ex rel. Lamberts v. Stokes, 640 F. Supp.2d 927, 930-33 (W.D. Mich. 2009)
(finding issue preclusion appropriate where the sentencing hearing afforded the parties
the opportunity to present witness testimony and argument, the parties had significant
incentives to litigate the issue at sentencing, and the burden of proof was the same in both
sentencing and subsequent civil proceedings).

Petitioner also complains that, at sentencing, the court is not limited to the conduct of the
underlying offense, but may consider all of the defendant’s “relevant conduct.” P. Joint
Br. at 16. This argument does not help Petitioner for two reasons: 1) in fact, Judge Davis
relied on the facts underlying Petitioner’s criminal conduct, and his findings are
supported by reliable, admissible evidence; 2) by regulation, I, like the sentencing court,
may consider “evidence of crimes, wrongs or acts other than those at issue in the instant
case....” 42 C.F.R. § 1005.17(g).

I thus find the sentencing documents admissible. Whether or not the sentencing judge’s
findings are entitled to collateral estoppel effect, they are certainly entitled to deference,
particularly where, as here, they were arrived at following a full-blown adjudicative
proceeding and are well-supported.

LG. Exs. 22 through 26 — Court documents relating to the convictions of Petitioner’s
co-defendants.

Petitioner objects to my admitting court documents relating to the convictions of his co-
defendants, because he is not named in them, played no part in their creation, and, he
argues, they are not relevant to his own conviction. P. Objections at 5-7. As noted
above, Petitioner pled guilty as a responsible corporate officer. At a minimum, he is
guilty, because the company and its employees engaged in criminal behavior. These
documents describe that conduct and are thus inextricably intertwined with Petitioner’s
own conviction. They are therefore relevant and material and admissible.
1G. Ex. 27 — Government’s presentence memorandum and exhibit list.

Petitioner objects to my admitting the government’s presentence memorandum,
characterizing it as “merely argument,” and arguing that it serves no legitimate purpose.
The L.G. included the document because it incorporates the underlying exhibits (I.G. Exs.
27-1 through 27-81) upon which the sentencing judge relied; to “give context” to the
district court’s order and memorandum; and “for completeness.” I.G. Reply at 27-28.

The presentence memorandum itself may not be entitled to much weight, but I find it
admissible as part of the criminal court record. Moreover, the document summarizes the
voluminous documents relied on by the court and may be considered admissible as a
“summary of voluminous records.” See Civil Remedies Division Procedures § 10; Fed.
R. Evid. 1006.

LG. Exs, 27-1 through 27-81.

After objecting to the admission of Judge Davis’s analysis of the evidence as having “no
independent evidentiary value,” Petitioner Walsh objects to my admitting the underlying
evidence upon which Judge Davis based his opinion. P. Objections at 7. These
documents include company e-mails, memoranda, reports, minutes of meetings, and other
documents describing the conduct underlying Petitioner’s (and his colleagues’) criminal
offense.

Petitioner apparently objects to these documents because they go beyond the limited facts
to which he admitted in his plea agreement. In Petitioner’s view, I may consider only
those facts proven beyond a reasonable doubt in the criminal case.* P. Joint Br. at 22. As
explained more fully in my decision, the issue before me is whether Petitioner’s offense
“relates to” fraud. All evidence of his underlying conduct — which would include LG.
Exs. 27-1 through 27-81 — is therefore relevant, material and admissible.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

> Moreover, as discussed above, the I.G. here need only establish facts supporting the
exclusion “by a preponderance of the evidence.” 42 C.F.R. § 1005.15(d).
